Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 05/24/2022.  Claims 1-17 are pending in this application and have been considered below.

Specification
The objection to the specification is corrected by the amendment; therefore, the objections are withdrawn.

Claim Objections
The objections to the claims are corrected by the amendment; therefore, the objections are withdrawn.

Claim Rejections - 35 USC § 112
The rejection to the claim is corrected by the amendment; therefore, the objection is withdrawn.

Response to Amendment
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

Applicant’s arguments: Mayo does not teach or suggest all features of the amended claims. For example, Mayo does not teach or suggest a method that comprises, among other things, for each antenna element of a plurality of antenna elements: 
receiving a first communications signal; receiving a second signal representative of the first communications signal received by the plurality of antenna elements; 
correlating the first communications signal and the second signal with the identified code to respectively generate a first output signal and a second output signal; comparing the first output signal and the second output signal, and determining a phase shift and/or time delay for minimizing a difference between the first output signal and the second output signal, as recited in independent claim 1.

The examiner’s response: In response to applicant's argument that for minimizing a difference between the first output signal and the second output signal, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claim.  The Examiner is not limited to Applicant’s definition, which is not specifically set fourth in the claims.  In re Tanaka et al., 193 USPQ 139, (CCPA) 1977.  The prior art of reference Mayo discloses two component signals 112, 114 are shown that correspond to the same electromagnetic radiation 113 emitted by the satellite 116 as received by elements 108, 110 of phased array antenna system 100 ([0068]); the phase feedback component 1202 is similar to the feedback arrangement 730 shown in FIG. 7, except that the phase feedback component 1202 of FIG. 12 is configured to apply the unique codes 1206, 1208 to correlators associated with each branch of the phase feedback component 1202 to determine if there is any cross correlation between the in-phase and quadrature phase components of the signal XInput received at the element 1200 ([0216]); the control communications component 720 is configured to receive the feedback signals in relation to phase from the subtraction component 726 of the phase feedback arrangement 730, and in relation to the power/signal level from the output of the summation component 716 of the signal level feedback arrangement 732 via amplifier 718. The control communications component 720 is configured to process one or more of the received signals in order to generate a signal representative of a phase shift to be applied to the local oscillator 702 ([0159]).  Therefore, the examiner believes the prior art of reference Mayo discloses the claimed invention of “comparing the first output signal and the second output signal, and determining a phase shift and/or time delay for minimizing a difference between the first output signal and the second output signal.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (US 2011/0291889 A1).

Re Claim 1, Mayo discloses a method of auto-aligning a beam within a receiving electronically steered antenna system comprising a plurality of antenna elements (phased array antenna system, [0064], Figure 1), the method comprising: 
providing a list of codes (unique in-phase and quadrature phase codes associated with the desired satellite, [0213]), wherein each code is embedded in signals transmitted by a transmitter of a plurality of transmitters (satellites configured to transmit a regularly repeating code unique to that satellite, [0213]), and identifies the transmitted signal as originating from the transmitter (codes associated with the desired satellite, [0215]); 
selecting a transmitter from among the plurality of transmitters and identifying a code corresponding to the selected transmitter (unique codes used by the phased array antenna to identify and lock on to a desired satellite, unique in-phase and quadrature phase codes associated with the desired satellite, [0213]); and for each antenna element: 
receiving a first communications signal (component 112, Figure 1, [0069]); 
receiving a second signal representative of the first communications signal received by the plurality of antenna elements (component 114, Figure 1, [0069]); 
correlating the first communications signal and the second signal with the identified code to respectively generate a first output signal and a second output signal (apply the unique codes to correlators associated with each branch of the phase feedback component, [0216]); 
comparing the first output signal and the second output signal, and determining a phase shift and/or time delay for minimizing a difference between the first output signal and the second output signal (phase control signal may be representative of the difference between the determined degrees of correlation, and may represent a time averaged value of the difference. This can reduce the effect of any unwanted signals that are present in both the in-phase and quadrature phase component signals. Time averaging the difference signal can minimise any coincidental correlations between the in-phase and quadrature phase component signals that may lead to an incorrect phase shift being applied to the controllable oscillator, [0024]); and applying the phase shift and/or time delay to the first received communication signal (phase control signal can be used to more accurately adjust the relative phase of the controllable oscillator as it is representative of two sets of comparison data, [0023]).
	Mayo discloses the claimed invention except explicitly teaches correlating the first and second signals in the same embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the various embodiments and teachings taught by Mayo to achieve the same expected result of the claimed method of auto-aligning a beam within a receiving electronically steered antenna system to further reduce the effect of noise.

Re Claim 2, Mayo discloses the method according to claim 1, wherein comparing the first and second output signals and determining a phase shift and/or time delay for minimizing the difference between the first and second output signal is performed by executing an algorithm, and the algorithm is an iteratively converging algorithm (obtain maximum gain iteratively, [0227]).

Re Claim 3, Mayo discloses the method according to claim 1, wherein the codes are orthogonal in order to minimise cross correlation (I Q code, [0217]).

Re Claim 4, Mayo discloses the method according to claim 1, except wherein the codes are embedded in the signals transmitted by a respective transmitting entity so that they are transmitted within a fixed framing structure.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to embed codes in the transmitted signal so that they are transmitted within a fixed framing structure, since applicant has not disclosed that embed codes in the transmitted signal so that they are transmitted within a fixed framing structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well.

Re Claim 5, Mayo discloses the method according to claim 4, except wherein the fixed framing structure is synchronised with a GPS tick.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed wherein the fixed framing structure is synchronised with a GPS tick, since applicant has not disclosed that wherein the fixed framing structure is synchronised with a GPS tick solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well.

Re Claim 6, Mayo discloses the method according to claim 4, except wherein the codes are embedded in the signals transmitted by the transmitter by superposing the code on the signals.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed wherein codes are embedded in the transmitted signal by superposing the code on the signal, since applicant has not disclosed that codes are embedded in the transmitted signal by superposing the code on the signal solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well.

Re Claim 7, Mayo discloses the method according to claim 4, except wherein the codes are embedded in the signals transmitted by the respective transmitting entity by interleaving the codes with the signal.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed wherein codes are embedded in the transmitted signal by interleaving the code with the signal, since applicant has not disclosed that codes are embedded in the transmitted signal by interleaving the code with the signal solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well.

Re Claim 8, Mayo discloses the method according to 1, wherein the electronically steered antennae system includes a phased array antenna system (phase array antenna, [0067]).

Re Claim 9, Mayo discloses the method according to claim 8, wherein the phased array antenna system includes a plurality of satellites (communication with satellite, [0008]).

Re Claim 10, Mayo discloses the method according to claim 9, wherein the satellites are selected from a group including geostationary satellites and LEO satellites (geostationary satellite, [0170]).

Re Claim 11, Mayo discloses the method according to claim 8, wherein the phased array antenna system includes a plurality of vehicles capable of moving (vehicle, [0013]).

Re Claim 12, Mayo discloses the method according to claim 11, wherein the vehicles are selected from a group including aircraft, automobiles, trains and water craft (train, [0013]).

Re Claim 13, Mayo discloses the method according to claim 8, except wherein the phased array antenna system includes a plurality of terrestrial base stations.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the phased array antenna system in base stations to establish communication with satellites to further improve communication efficiency.

Re Claim 14, Mayo discloses the method according to claim 1, wherein the system is configured to have a plurality of beam widths and gains which can be scanned in order to maximize a correlated power of the selected transmitter (applying a gain weighting, [0161]-[0162]).

Re Claim 15, Mayo discloses the method according to claim 8, wherein the phased array antenna system comprises a plurality of antenna elements and wherein the method further comprises executing an algorithm to maximise a correlated power of the code corresponding to the selected transmitter and aligns the beam to the selected transmitter within each element of the phased array antenna (elements are aligned by phase control signal to achieve best SNR, [0223]).

Re Claim 16, Mayo discloses the method of claim 1, wherein applying the phase shift and/or time delay to the first received communications signal maximizes a correlated power of the code corresponding to the selected transmitter and thereby aligns the receiving beam of the antenna system to the selected transmitter (elements are aligned by phase control signal to achieve best SNR, [0223]).

Re Claim 17, Mayo discloses a system comprising: at least one transmitting entity, the at least one transmitting entity configured to embed an embedded code from a list of embedded codes into a signal, and to transmit the signal containing the embedded code (communication with satellite, [0008]); and a receiving electronically steered antenna system comprising at least one receiving antenna and configured to carry out the method according to claim 1, wherein the list of embedded codes identical to the list of codes provided to the receiving electronically steered antenna system, and wherein the embedded code identifies the transmitting entity (unique in-phase and quadrature phase codes associated with the desired satellite, [0213]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631